[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                                         NOV 08, 2007
                                    No. 07-10818                       THOMAS K. KAHN
                             ________________________                      CLERK
                          D. C. Docket No. 06-00602-CV-SLB


TRIPLE S REFINING CORP.
f.k.a. Kerr McGee Refining Corporation,

                                                                         Plaintiff-Appellant,

                                            versus

MOUNT CANAAN FULL GOSPEL
CHURCH,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                   (November 8, 2007)

Before MARCUS and PRYOR, Circuit Judges, and HANCOCK,* District Judge.

PER CURIAM:

* Honorable James H. Hancock, United States District Judge for the Northern District of
Alabama, sitting by designation.
      Triple S Refining Corporation appeals the dismissal of its complaint for a

declaratory judgment. The district court declined to exercise jurisdiction over the

diversity complaint to avoid interference with a parallel state court action.

Because the district court acted well within its discretion, we affirm.

      This Court reviews the dismissal of a complaint for a declaratory judgment

for abuse of discretion. Ameritas v. Variable Life Ins. Co. v. Roach, 411 F.3d

1238, 1330 (11th Cir. 2005). An abuse of discretion “can occur in three principal

ways: [1] when a relevant factor that should have been given significant weight is

not considered; [2] when an irrelevant or improper factor is considered and given

significant weight; and [3] when all proper factors, and no improper ones, are

considered, but the court, in weighing those factors, commits a clear error of

judgment.” Id. (quoting Kern v. TXO Prod. Corp., 738 F.2d 968, 970 (8th Cir.

1984)). We are reminded that district courts have “substantial latitude in deciding

whether to stay or dismiss a declaratory judgment suit in light of pending state

proceedings.” Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S. Ct. 2137,

2142 (1995).

      Triple S first argues that the district court abused its discretion because no

“extraordinary circumstances” existed that excepted the district court from its

“‘virtually unflagging obligation’ to exercise [its] jurisdiction.” Colorado River

                                          2
Water Conservation Dist. v. United States, 424 U.S. 800, 817, 96 S. Ct. 1236,

1246 (1976). This argument fails. In Wilton v. Seven Falls Co., the Supreme

Court clarified that “extraordinary circumstances” are unnecessary to warrant

abstention on the basis of pending state litigation and the standard for appellate

review of a dismissal of a complaint for a declaratory judgment is abuse of

discretion. 515 U.S. at 289, 115 S. Ct. at 2144.

      Triple S contends that the district court abused its discretion based on the

nine factors established in Ameritas v. Variable Life Insurance Co. v. Roach. 411

F.3d at 1311. We disagree. The arguments made by Triple S are indistinguishable

from the arguments rejected by this Court in Ameritas. That the action in state

court was filed after the federal complaint, in anticipation of the motion to dismiss,

is of no moment. See id. at 1329-30, 1331-32. The district court adequately

weighed the “considerations of federalism, efficiency, and comity” and acted well

within its discretion when it abstained from exercising jurisdiction in favor of the

parallel state action. Id. at1331.

      We affirm the dismissal of the complaint filed by Triple S.

      AFFIRMED.




                                          3